Citation Nr: 0009461	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  96-04 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for PTSD, panic attacks, depression, and 
agoraphobia.  The veteran filed a timely notice of 
disagreement as to his PTSD claim only, and was issued a 
statement of the case in November 1995.  The RO received his 
substantive appeal in December 1995.

In July 1997, the Board remanded this case to the RO for 
additional evidentiary development.

Following attempted compliance, the RO confirmed and 
continued the denial of the benefit sought in June and 
November 1999 supplemental statements of the case (SSOC).  
Significantly, the November 1999 SSOC essentially denied the 
veteran's claim as not well grounded on the basis that there 
is no medical opinion of record specifically linking his PTSD 
with his claimed stressors.


FINDINGS OF FACT

1.  The veteran's service personnel records show that he 
served in the Republic of Vietnam (RVN) from February 1967 to 
February 1968.  During this time, he was awarded a Soldier's 
Medal for heroism not involving conflict with an armed 
hostile force.

2.  VA and private treatment records reflect diagnoses of 
PTSD.

3.  The veteran has alleged at least one inservice stressor 
that is adequately verified by other credible evidence.

4.  The medical evidence relates the current diagnosis of 
PTSD to the inservice stressors experienced by the veteran.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 
5107(b) (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the instant case, it is noted that since the issuance of 
the Board's 1997 Remand order, there have been various 
pertinent precedent court decisions, precedent opinions and 
regulatory changes promulgated that directly affect the 
disposition of the veteran's PTSD claim.  For the reasons set 
forth below, the Board specifically finds that the veteran 
has, in fact, presented a well grounded PTSD claim and that 
the totality of the evidence suggests that service connection 
is warranted.

In this regard, it is noted that in Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied, 524 U.S. 940 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  Therefore, the 
Board has a duty to assess the well groundedness of the 
veteran's claim in spite of the fact that it has previously 
been remanded to the RO for additional development.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

Service connection for PTSD requires the presence of 3 
elements: (1) A current, clear diagnosis of PTSD (presumed to 
include the adequacy of the PTSD symptomatology and 
sufficiency of the claimed in-service stressor for purposes 
of a clinical diagnosis); (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a causal nexus between the current 
symptomatology and the specific claimed in-service stressor.  
Gaines v. West, 11 Vet. App. 353, 357 (1998) (citing Cohen v. 
Brown, 10 Vet. App. 128, 
136-37 (1997)).

Previously, 38 C.F.R. § 3.304(f) provided that "service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor."  
However, effective March 7, 1997, the date of the decision in 
Cohen, supra, and to conform with the holding in that 
decision, section 3.304(f) was amended deleting the cited 
provision and stating instead that "[i]f the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor."  38 C.F.R. § 
3.304(f) (1999).

Most recently, the VA's General Counsel has held that the 
term "engaged in combat with the enemy" requires that "the 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99 (October 18, 1999).  Such 
a determination is fact-based and is made on an individual 
basis with consideration of all probative evidence, 
including, but not limited to, service department records, 
military medals and citations, main occupational specialty, 
lay statements, and other evidence.  Id.

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b) (West 1991).


Background

A review of the record included the veteran's service medical 
records, which show that he had a normal psychiatric 
evaluation on pre-enlistment examination in March 1966.  No 
additional defects were discovered on physical inspection in 
September 1966, and the veteran was deemed to be fit for 
duty.  There was no mention of the presence of any mental 
disorder during his period of active duty service.  He also 
had a normal psychiatric evaluation on separation examination 
in September 1969.

The veteran's service personnel records show that his primary 
military occupational specialty (MOS) was that of an Engineer 
Equipment Repairman.  He served in the Republic of Vietnam 
(RVN) from February 1967 to February 1968.  During this time, 
he was awarded a Soldier's Medal for heroism not involving 
conflict with an armed hostile force.

A September 1992 statement of Oscar S. Lopez, M.D. indicated, 
in pertinent part, that the veteran had been a patient of his 
since 1990.  Prior to that he was a patient of Dr. Paula 
Lopez (who is now deceased).  The doctor's working Axis I 
diagnosis was agoraphobia with panic disorder.  He also noted 
that the veteran had symptoms suggestive of severe PTSD.  The 
veteran global assessment of functioning (GAF) score at that 
time was between 40 and 60.  Repeated evaluations of the 
veteran, however, confirmed diagnoses of agoraphobia with 
panic and PTSD.  The doctor noted that this became quite 
clear when he received a communication from the veteran, a 
four-page letter describing in detail his functions as a 
veteran and the horrors that he had witnessed in Vietnam.  
The veteran had been prescribed psychotropic medications and 
was provided with in-going insight-oriented psychotherapy 
with relaxation techniques which brought about a significant 
improvement in his mood, affect and behavior.  His depression 
was lessening noticeably, and his ruminations  were less 
frequent.  Nonetheless, he continued to have exacerbations of 
trauma that he witnessed as a veteran, and his PTSD seemed to 
be a precipitating factor for his phobic symptomatology.

In February 1994, the veteran submitted a detailed letter 
regarding his in-service stressors and a copy of an undated 
newspaper clipping regarding the incident for which he was 
awarded the Soldiers Medal.  The article, which was 
apparently written on or about February 1968 indicated, in 
pertinent part, that the veteran had been awarded the 
Conspicuous Service Cross for valor and the Soldier's Medal 
for saving the lives of a group of Vietnamese.  It was 
reported that the veteran and others were sweeping the area 
for mines which the Viet Cong and North Vietnamese liked to 
hide along the roads and among rice paddies.  These were 
pressure bombs, which the veteran explained, exploded at the 
slightest touch.  The veteran further reported that they had 
just completed the area to the bridge, which had been 
recently bombed, when they spotted a sampan built for 
possibly five, overloaded with about 16 to 20 Vietnamese, 
including women and children.  When the sampan got hung up on 
pilings near the demolished bridge, it tipped over.  At that 
point, they jumped into the murky river and pulled out four 
children.  The veteran added that a sergeant was among the 
group and put their names in for medals.

A February 1994 statement of Houston L. Crum, Jr., ACSW, a 
mental health professional, indicated that the veteran had 
been a patient of the local Vet Center.  It was noted that 
his war-related stressors included frequent mine sweep 
operations; in one instance, he witnessed another soldier 
being blown up by a mine.  He was also exposed to enemy fire 
from nightly mortar attacks and from snipers as he moved from 
one location to another.  He once dug a mass grave for burial 
of enemy soldiers.  His tent was destroyed by a rocket while 
he was absent.  He also claimed that he had left the Cholon 
District of Saigon only hours before Tet'68 hit.  The mental 
health professional noted that the veteran manifested a 
number of PTSD symptoms.  The veteran was first diagnosed 
with panic disorder with agoraphobia in 1984, went on 
disability in 1985, and has received Social Security 
Disability since 1986.  In 1992, a reviewing psychiatrist 
determined that he also had PTSD.  Most illustrative of the 
veteran's PTSD was the way that his lifestyle had changed to 
accommodate his symptoms.  The veteran lived in a house deep 
in the woods.  The bedrooms were below ground level.  A large 
kitchen window served as a vantage point over the driveway.  
He also had three motion detectors lights and two dogs.  He 
was able to leave his home comfortably, only if his 
destination was no more than 5 to 7 miles away.  The veteran 
must work up his courage in order to travel the 12 miles to 
the city.  It was concluded that the veteran's PTSD symptoms 
have cost him his job, two spouses and any lasting 
friendships.

A May 1994 statement of Dr. Lopez indicated ongoing treatment 
for PTSD and panic disorder with agoraphobia.

In June 1994, the National Personnel Records Center (NPRC) 
indicated that there was no evidence that the veteran had 
received the Conspicuous Service Cross.

A July 1994 VA Social Industrial Survey (SIS) revealed, in 
pertinent part, that the veteran reported that he stayed in 
bunkers for long periods of time during mortar attacks while 
in the RVN.  He was also involved in many firefights.  While 
at Rach Kien along Route 4 in Vietnam, he was also under 
constant sniper fire and the VC attempted to overrun their 
base camp.  The veteran also reported being on 5-ton trucks 
which constantly transported him from one place to another.  
Due to constant threat of sniper fire, the drivers had to 
drive very fast, erratically and dangerously.  He noted that 
on many occasions, the drivers were 'high' and tried to run 
people over, as well as run other trucks off of the road.  
They would also play chicken with other vehicles.  It was 
noted that the veteran still has problems and cannot ride in 
other vehicles when someone else is driving.  He reported 
that several of his friends were killed in Vietnam.  He was 
depressed over this, as well as having seen two other 
soldiers being killed.  Some of the experiences that the 
veteran had in Vietnam were being a medical assistant, 
working in demolitions, grave registers, reconnaissance 
patrols, perimeter guard, mechanical support and mine 
sweeper.  He was also involved in frequent mortar and rocket 
fire.  He was ambushed several times.  He also witnessed a 
chopper being shot down.  He was under sniper fire 
constantly, and had witnessed much death and injury due to 
combat.  He also witnessed a rape, which he vividly recalled 
of a Vietnamese woman; to this day, it bothers him severely.  
The veteran also reported having the following symptoms: poor 
concentration, memory impairment, sleep disturbance, 
procrastination, low self esteem, impatience, nightmares, 
compulsive checking, nervousness, obsessive thoughts, 
suicidal thoughts in the past, and guilt.  The SIS examiner 
indicated that the veteran was withdrawn, fatigued 
emotionally, had decreased sex drive, violent thoughts, 
startle reaction, hypersensitive, tremors, stomach distress, 
sexual difficulties and difficulty with intimacy.  He avoided 
those activities that remind him of the war and the traumatic 
events.  He had given up fishing, hunting, and golf.  He 
could not travel for too long a distance from his home before 
he begins to get panic attacks and intense anxiety.  He did 
drink heavily at one time during the 1970's and early 1980's, 
but since he had been on prescription drugs since 1984, 
especially Xanax and Wellbrutin, he had stopped drinking.

In August 1994, the Chief of the U.S. Army Military Awards 
Branch indicated that the veteran did not receive the Combat 
Infantryman Badge or other combat awards.  The Soldiers Medal 
that he received was for heroism, but it was not combat-
related.  The accompanying General Orders Number 4758 shows 
that the veteran distinguished himself on 11 August 1967, 
while working on the removal of a partially submerged bridge.  
The current was swift and deep in the river, as the veteran 
watched an overloaded sampan carrying 14 to 16 people 
attempting to maneuver around the bridge and then capsized.  
In the confusion and panic, three infants were left 
unattended and began to float down the river.  In complete 
disregard for his own safety, the veteran leaped into the 
raging waters and swam toward the infants.  Reaching the 
boat, he and two fellow soldiers pulled it to shore, thus 
saving three lives.

The veteran was thereafter afforded VA psychiatric 
examination in November 1994.  On mental status examination, 
it was noted that his thought processes were organized.  He 
denied any auditory or visual hallucinations.  He was in 
contact with reality.  He was oriented to time, place and 
self.  His sleep was impaired.  He had constant nightmares, 
night sweats and flashbacks.  His memory for recent and 
remote events was adequate.  His appetite was erratic.  He 
had intrusive thoughts, and loud noises bothered him.  On top 
of this, he had panic reactions.  He could not drive beyond 
his local town.  He could not enjoy the 4th of July.  He got 
married in 1967, but it ended in 1980 due to incompatibility.  
His second marriage also ended in divorce, because his spouse 
could not put up with his behavior.  The Axis I diagnoses 
were  chronic delayed PTSD and panic disorder associated with 
driving of motor vehicle.

Of record is a January 1995 letter from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
(formerly known as the United States Army and Joint Services 
Environmental Support Group (ESG)).  Enclosed unit histories 
noted that the accomplishments of the veteran's engineering 
battalion included constructing floating bridges.  They had 
been involved in every major operation undertaken by the 9th 
Division since its deployment in the RVN, by supplying 
demolition teams to destroy enemy tunnel complexes and 
bunkers, mine sweeping teams or road building teams to keep 
vital overland routes open, and by vertical construction to 
envelope the various fire support bases.  In addition, 
attacks by the Viet Cong (VC) resulted in four U.S. soldiers 
being wounded and one killed by a VC mine.  In addition, the 
USASCRUR included another newspaper article relating to the 
incident in question, which related to the Staff Sergeant who 
was involved in the incident.  This account specifically 
noted, in pertinent part, that the bridge in question had 
been destroyed by Viet Cong terrorists.

A March 1997 statement of Mr. Crum indicated, in pertinent 
part, that the connection between the veteran's current 
symptomatology and his Vietnam experiences had become even 
clearer as they attempted to decondition his agoraphobic 
anxiety.  While the veteran had been able to expand the 
perimeter of his "safe zone," he continued to experience 
intense anxiety attacks if he tried to exceed this perimeter.  
The traumatic origins of his agoraphobia were mine sweep 
operations (during one of which, he witnessed a soldier's 
death by exploding mine) and frequent high speed rides in the 
open beds of trucks which exposed him to snipers, mines and 
accidents.  It was noted that while these traumatic events 
may not be considered traditional combat stressors, they 
nonetheless involved exposure to threatened death or injury 
with concomitant feelings of fear and helplessness.  
Mr. Crum noted that there is a clear psychological connection 
between the veteran's current disabling symptoms and his 
experiences while serving in a combat zone in the RVN.

In July 1997, the Board remanded this case to the RO for 
additional evidentiary development, to include obtaining 
medical opinions from a board of two VA psychiatrists.  A 
review of the post-remand record reveals that the RO obtained 
records from the Social Security Administration, which show 
that the veteran had been awarded disability benefits from 
January 1986 due to agoraphobia with panic attacks.  In 
October 1998, the local VA Medical Center (VAMC) indicated 
that there were no recent treatment records pertaining to the 
veteran and attached a duplicate copy of his 1994 SIS.  
Although the veteran was scheduled for VA examination on 
occasion, he failed to report.  However, he submitted various 
statements from mental health providers at the Vet Center and 
Dr. Lopez's office, indicating that he was unable to travel 
to Buffalo for psychiatric evaluation as his panic disorder 
with agoraphobia limited travel to only a few miles from his 
home.

In early-May 1999, a VA psychiatric examiner traveled to the 
veteran's hometown for purposes of conducting an examination 
in May 1999.  Although the Board had requested that the RO 
attempt to verify the veteran's alleged stressors and 
specifically indicate to the examiner which stressor or 
stressors it had determined to be established by the record, 
the RO failed to do so.  Noting this omission, the examiner 
indicated that he or she had contacted that local VARO, was 
told to proceed with the examination anyway, and depend upon 
the veteran's account regarding his service.  On mental 
status examination, it was noted that the veteran was 
oriented to time place and person,  His thought processes 
were organized.  He denied any auditory or visual 
hallucinations.  He was in good contact with reality.  He did 
state that because of his panic disorder, he, at times, 
thinks about suicide but has not made any attempts.  His 
memory for recent and remote events seemed good.  He stated 
that he had intrusive thoughts and that noises bother him.  
The veteran also stated that much of his difficulty is 
related to having rode in trucks under sniper fire in Vietnam 
and claimed that since coming back from service, he has never 
been able to ride with anybody else; he noted that he drives 
by himself.  His insight and judgment regarding daily 
activities seemed adequate.  The Axis I diagnoses were panic 
disorder with agoraphobia, especially related with driving a 
motor vehicle and delayed, chronic PTSD.  His GAF score was 
50.

In a mid-May 1999 letter, the veteran indicated that his 
inservice stressors were related to mortar attacks that he 
experienced in Vietnam, the stress he experienced in Vietnam 
while walking off the side of the road looking for trip wires 
in the tall grass, and his role in rescuing a group of 
Vietnamese civilians from a river.  He reported being unable 
to remember dates of other incidents, such as repairing and 
servicing equipment for combat engineers, traveling in dump 
trucks that came under sniper fire, seeing piles of body 
bags, and witnessing the rape of a teenage girl.  In support 
of his claim, the veteran submitted a statement from his 
former spouse attesting to behavioral changes she noted in 
the veteran on his returning from Vietnam.  The veteran also 
furnished copies of his award of the Soldiers Medal for 
Heroism for his part in saving civilians from an overloaded 
sampan, and he submitted copies of newspaper articles 
describing ground fighting and mortar attacks on his 
battalion in Vietnam, and his saving the Vietnamese civilians 
from the river.

Noting that the Board's Remand order had requested that the 
veteran be examined by a board of two psychiatrists, the RO 
attempted to reschedule him for VA examination in Buffalo.  
It is noted that the veteran failed to report for his 
scheduled September 1999 examination.  The evidence of record 
includes a September 13, 1999 e-mail from the VA Medical 
Center in Buffalo (VAMC-Buffalo) to the Veterans' Benefits 
Administration (VBA) wherein it was indicated that the 
Buffalo VAMC could not accommodate the veteran's request to 
be seen in his local town because they did not have two 
psychiatrists to go to his local town that have not seen him 
before.  Later that day, VBA responded, indicating that they 
agreed that the veteran needed to be seen in Buffalo.  
Accordingly, the veteran was rescheduled for VA examination 
in October 1999; however, he once again failed to report.


Analysis

As a preliminary matter, the Board observes that the medical 
evidence of record establishes that the veteran, by virtue of 
his mental disorder, is unable to travel more than a few 
miles from his home.  Therefore, he has shown good cause for 
failing to report for his scheduled VA examinations at VAMC-
Buffalo.  See 38 C.F.R. § 3.655 (1999).  Notwithstanding, the 
Board notes that the remaining evidence of record is 
sufficient as to warrant a grant of service connection for 
PTSD.

a. Clear and current medical diagnosis

As stated above, to make a successful claim for service 
connection for PTSD, the regulations require "medical 
evidence establishing a clear diagnosis" of PTSD.  38 C.F.R. 
§ 3.304(f) (1999).  Because specific requirements regarding 
the sufficiency of a stressor and the adequacy of 
symptomatology to support a PTSD diagnosis are not contained 
in 38 C.F.R. § 3.304(f), a clear diagnosis of PTSD by a 
mental health professional must be "presumed (unless evidence 
shows to the contrary) to have been made in accordance with 
the applicable DSM criteria."  Cohen, 10 Vet. App. at 139.

In this case, there are numerous private and VA medical 
records, to include the veteran's most recent VA examination 
report, reflecting diagnoses of PTSD.  Although these 
diagnoses are often accompanied by a finding of panic 
disorder with agoraphobia, at least one examiner has noted 
that PTSD seems to be a precipitating factor for his phobic 
symptomatology.  See September 1992 Statement of 
Dr. Lopez.

In light of the above, and giving the veteran the benefit of 
the doubt as provided by 38 U.S.C.A. § 5107(b), the Board 
concludes that the evidence shows a current, clear diagnosis 
of PTSD.


(b) Occurrence of inservice stressors

The second criterion outlined in § 3.304(f) and the pertinent 
case law is the occurrence of inservice stressors and 
credible evidence establishing that the claimed stressors 
actually occurred.  In this regard, the Court has held that 
"[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993); see 38 C.F.R. § 3.304(f) (1999); 38 
U.S.C.A. § 1154(b) (West 1991).  However, where VA determines 
from the evidence that the veteran did not engage in combat 
with the enemy or where the veteran, even if he did engage in 
combat, is claiming stressors not related to combat, his lay 
testimony alone is not enough to establish that the stressors 
actually occurred.  Rather, his testimony must be 
corroborated by "credible supporting evidence" and must not 
be contradicted by service records.  38 C.F.R. § 3.304(f) 
(1999); West (Carleton) v. Brown, 7 Vet. App. 70, 76 (1994); 
see also, Zarycki, 6 Vet. App. at 98.  "Credible supporting 
evidence" of combat may be obtained from many sources, 
including, but not limited to, service records.  There is "an 
almost unlimited field of potential evidence to be used to 
'support' a determination of combat status."  Gaines, 11 Vet. 
App. at 359.  However, "credible supporting evidence" of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  Further, the Board notes that 
with regard to any of the veteran's asserted stressors, every 
detail need not be corroborated in order for it to be 
considered properly verified; rather, the evidence should 
reveal a version of events which, when viewed most favorably 
to the veteran, supports his account.  See Suozzi v. Brown, 
10 Vet. App. 307, 310-11 (1997).

In this case, the Board finds that the evidence of record 
establishes that the veteran was involved in combat in 
Vietnam during the Vietnam era.  Ordinarily, the veteran's 
alleged stressors would necessarily be deemed to be 
inconsistent with his service, given that his primary MOS was 
that of an Engineer Equipment Repairman.  Moreover, the 
service department specifically indicated that he received no 
combat-related medals and that his Soldiers Medal was awarded 
for heroism did not involve conflict with an armed hostile 
force.  However, the Board finds that the totality of the 
evidence suggests that the veteran did, in fact, participate 
in 
combat-related actions.  For example, in the 1968 newspaper 
article mentioned above, the veteran reported that he was 
awarded the Conspicuous Service Cross for valor and a 
Soldiers Medal for saving the lives of a group of Vietnamese.  
In recounting the events that lead up to the incident for 
which he was awarded the Soldiers Medal, the veteran 
indicated that he and a group of other soldiers were sweeping 
the area for mines near the bridge which the Viet Cong and 
the North Vietnamese liked to hide along roads and rice 
paddies.  Although the veteran may have engaged in some 
"puffery" regarding the incident, as the NPRC has since 
indicated that there is no indication that he received the 
Conspicuous Service Cross, the Board notes that other aspects 
of his version of the events on that day are consistent with 
being exposed to life-threatening events in service.  Indeed, 
his contemporaneous statement that he and other soldiers had 
just completed a mine sweep, prior to the heroic incident, 
when viewed in conjunction with the unit histories obtained 
from the USASCRUR, which shows that his engineering battalion 
often supplied mine sweeping teams, and the accompanying 
newspaper article relating to a Staff Sergeant who was also 
involved in the incident, wherein it was noted that the 
bridge in question had been destroyed by Viet Cong 
terrorists, tends to show that the veteran did, in fact, 
encounter hostile instrumentalities during his combat 
service.  According all remaining doubt in favor of the 
veteran, and consistent with the Court's holdings in West, 
Zarycki and Suozzi, the Board finds that the veteran's 
asserted stressors are consistent with the circumstances, 
conditions, or hardships of service.


(c) Nexus Evidence

The final requirement for service connection for PTSD is 
medical evidence of a causal nexus between the veteran's 
current symptomatology and the verified inservice stressors.  
38 C.F.R. § 3.304(f) (1999).

Although the veteran's November 1994 and May 1999 VA 
examiners failed to indicate whether there is a pathological 
relationship between his current mental disorder and his 
alleged stressors in service, the Board notes that the 
veteran has submitted at least one private medical opinion 
which specifically indicated that such a relationship does 
exist.  See September 1992 Statement of Oscar S. Lopez, M.D.  
Therefore, contrary to the previous determination of the RO, 
the Board finds that the medical nexus requirement has also 
been met.

Conclusion

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1997); and Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  Overall, the Board finds that the medical evidence 
of record provides a sufficient nexus between the veteran's 
current PTSD symptomatology and the claimed inservice 
stressors.  As a result, entitlement to service connection 
for PTSD is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) 
(West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f) (1999).



ORDER

Service connection for PTSD is granted.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 

